       Case 5:04-cv-00004-RGK Document 254 Filed 08/31/20 Page 1 of 1




                        ***THIS IS A CAPITAL CASE***

                 IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS

KARL ROBERTS,

                    Petitioner,                        NO. 5:04CV0004-RGK

       vs.
                                                               ORDER
LARRY NORRIS, Director,
Arkansas Department of Correction,

                    Respondent.


      IT IS ORDERED that:

      (1)    Petitioner’s Unopposed Motion for Extension of Time (Filing 253) is
granted.

      (2) Petitioner shall file an amended petition and a supporting brief no later
than October 8, 2020.

     (3) Respondent shall file an answer and responsive brief no later than
December 7, 2020.

      (4)    Petitioner shall file a reply brief no later than January 6, 2021.

      Dated this 31st day of August, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
